Name: 85/29/EEC: Commission Decision of 5 December 1984 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy;  agricultural structures and production
 Date Published: 1985-01-16

 Avis juridique important|31985D002985/29/EEC: Commission Decision of 5 December 1984 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic) Official Journal L 013 , 16/01/1985 P. 0028 - 0028*****COMMISSION DECISION of 5 December 1984 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the Dutch and French texts are authentic) (85/29/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/513/EEC (2), and in particular Article 18 (3) thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC, the Belgian Government has notified the following laws, regulations and administrative provisions: - Royal Decree of 11 April 1983 amending Royal Decree of 21 June 1974 on the modernization of farms, - Royal Decree No 84/1065 of 4 May 1984 amending Royal Decree of 21 June 1974 on the modernization of farms, - Royal Decree No 84/1169 of 4 May 1984 amending Royal Decree of 21 June 1974 on the modernization of farms, - Royal Decree of 4 May 1984 amending Royal Decree of 29 July 1980 on the modernization of farms situated in less-favoured areas, - Royal Decree of 21 June 1984 amending Royal Decree of 21 June 1974 on the modernization of farms, - Royal Decree of 24 March 1983 and Royal Decree of 6 June 1984 amending Royal Decree of 4 October 1976 on the granting of subsidies for the keeping of management accounts and the cooperation of agents, agricultural and horticultural associations and recognized institutions in the promotion of rational methods of management of agricultural and horticultural enterprises, - Ministerial Decree of 22 May 1984 on the modernization of farms; Whereas, under Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, such laws, regulations and administrative provisions comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas the abovementioned laws, regulations and administrative provisions satisfy the conditions and objectives of Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions for the implementation of Directive 72/159/EEC in Belgium, listed in the preamble hereto, satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 285, 30. 10. 1984, p. 13.